DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (US 20120224069 A1) in view of Umezawa et al. (US 20120236125 A1).
Regarding claims 1 and 10. Aoki discloses An image processing apparatus (figure 2) comprising: 
a determination unit configured to 
predict a first position and a second position in the second stereo image on a basis of a position of the left image point in the left image of the first stereo image and a position of the right image point in the right image of the first stereo image, the first position being a position of the left image point in the left image of the second stereo image, the second position being a position of the right image point in the right image of the second stereo image ([0078] the formula 2 should hold true regardless of the position of the stationary object, it is anticipated that they are on a curve representing the formula 2; the parallax changing amount related to the mobile object is greater or smaller than that of the stationary object existing at the same parallax (distance) and thus it is plotted off of the curve. Formula 2 is used to predict the positions), and 
determine whether the object is a mobile body on a basis of a difference between the first position predicted and the first position identified by the corresponding point calculator, and a difference between the second position predicted and the second position identified by the corresponding point calculator ([0078] determine whether the object is the mobile object or the stationary object based on whether the parallax changing amount is on or off of the curve).
Umezawa discloses 
a corresponding point calculator configured to identify corresponding points relating to an object on a basis of a left image and a right image included in each of a plurality of stereo images, the corresponding points including a left image point in the left image and a right image point in the right image, the left image point and the right image point being correlated with each other ([0074] the same subject in the right (R) and left (L) images acquired in the same time point can be recognized, the position of the specific pixel of the subject in the image may be directly used), the plurality of stereo images including a first stereo image and a second stereo image subsequent to the first stereo image ([0073] right (R) and left (L) images are acquired at time t0 and time t1, the corresponding point can be successfully detected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Aoki and Umezawa, to recognize the object and its corresponding points before determining whether the object is a mobile body based on the corresponding points, in order to accurately recognize and locate the object.

Regarding claim 2. Umezawa discloses The image processing apparatus according to claim 1, further comprising: 
an image corrector configured to 
perform image correction that shifts positions of pixel values of the left image and the right image on a basis of correction map data ([0012] calculates the parallax offset values of the respective corresponding points (1-N). The parallax offset values are the offset values to correct the respective parallaxes of the corresponding points; [0062] for each of the corresponding points k, the parallax offset values q.sub.k are calculated across the entire image as the candidates of the correction parameter q), and 
supply the left image and the right image to the corresponding point calculator after the image correction ([0012] calculates the parallax offset values of the respective corresponding points (1-N). The parallax offset values are the offset values to correct the respective parallaxes of the corresponding points); and 
a generator configured to 
generate a parallax correction value on a basis of information on the corresponding points identified by the corresponding point calculator and a result of detection by a sensor that detects a position and an orientation of a stereo camera that generates the plurality of stereo images (figure 6, [0081] the parallax offset values q.sub.k distributes in accordance with the relative velocities of the corresponding points k, the optimum value may be obtained as the correction parameter q; [0008] the parallax offset is calculated based on the moved distance measured by a velocity sensor or the like and the distance to the recognized static subject; [0054] When the stereo camera device 100 is mounted on the vehicle, the velocity sensor 204 may be, for example, a vehicle velocity sensor or a GPS (Global Positioning System) device that calculates and outputs the velocity based on differences of latitude/longitude coordinates and time difference between time (time points) t0 and t1), 
accumulate the parallax correction value to obtain a plurality of the parallax correction values (figure 6), and 
generate the correction map data on a basis of one or more parallax correction values out of the plurality of the parallax correction values, the one or more parallax correction values excluding parallax correction values correlated with the object determined as a mobile body by the determination unit ([0008] the parallax offset is calculated based on the moved distance measured by a velocity sensor or the like and the distance to the recognized static subject; figure 6).
The same motivation has been stated in claim 1.

Regarding claim 3. Aoki discloses The image processing apparatus according to claim 2, wherein 
the plurality of stereo images further includes a third stereo image and a fourth stereo image, and 
the determination unit is further configured to determine whether the object is a mobile body on a basis of a position of the left image point in the left image of the third stereo image, a position of the right image point in the right image of the third stereo image, a position of the left image point in the left image of the fourth stereo image, a position of the right image point in the right image of the fourth stereo image ( [0078] determine whether the object is the mobile object or the stationary object based on whether the parallax changing amount is on or off of the curve).
Umezawa discloses the result of detection by the sensor is used to calculate parallax offset values ([0057]-[0062] sets the velocity information output from the velocity sensor 204 into the offset value calculation section 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Aoki and Umezawa, to use the velocity information output from the velocity sensor to calculate the parallax offset values, in order to calculate the parallax changing amount, then to determine whether the object is the mobile object or the stationary object.

Regarding claim 4. Umezawa discloses The image processing apparatus according to claim 2, further comprising 
a recognizer configured to make recognition of the object on a basis of the left image and the right image ([0074] the same subject in the right (R) and left (L) images acquired in the same time point can be recognized).
Aoki discloses the determination unit is further configured to determine whether the object is a mobile body on a basis of a result of a recognition by a recognizer ([0078] determine whether the object is the mobile object or the stationary object based on whether the parallax changing amount is on or off of the curve. Inherently, the object is recognized before determining whether it is moving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Aoki and Umezawa, to make recognition of the object on a basis of the left image and the right image, in order to determine whether the object is the mobile object or the stationary object based on the recognized object.


Regarding claim 5. The same analysis has been stated in claim 4.

Regarding claim 6. Aoki discloses The image processing apparatus according to claim 2, further comprising 
a distance image generator configured to generate a distance image (figure 2 [0067] a distance measurement system).
Umezawa discloses the corresponding point calculator ([0074] the same subject in the right (R) and left (L) images acquired in the same time point can be recognized, the position of the specific pixel of the subject in the image may be directly used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Aoki and Umezawa, to include the corresponding point calculator in the distance image generator, in order to accurately recognize and locate the object.

Regarding claims 7-9. The same analysis has been stated in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488